Title: To Thomas Jefferson from Lewis Littlepage, 23 March 1791
From: Littlepage, Lewis
To: Jefferson, Thomas


Paris, 23 Mch. 1791. TJ will no doubt share his regret in recalling that “we were the principal means of engaging” John Paul  Jones to accept Russian proposals in 1788. “Never were more brilliant prospects held forth to an individual, and never individual better calculated to attain them.” Campaign on the Liman in 1788 added luster to Russian arms and ought to have fixed forever the fame and fortune of the gallant officer who achieved these successes: “but unfortunately in Russia, more perhaps than elsewhere, every thing is governed by intrigue. Some political motives, I have reason to think, concurred in depriving Admiral Paul-Jones of the fruits of his services: He was thought to be particularly obnoxious to the English Nation, and the Idea of paying a servil compliment to a Power whose enmity occasions all the present embarrassments of Russia induced some leading persons to ruin him in the opinion of the Empress, by an accusation too ridiculous.” It is needless to give details: TJ has too much confidence in Jones to doubt the veracity of what he will communicate.
